Title: To John Adams from Benjamin Stoddert, 3 May 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department. 3d. May 1799

I do myself the honor to enclose a letter from Mr Jones; Chareman of the Committee for building the Boston Frigate, recommending Doctr Vinton for the appointment of Surgeon to that ship:—and also, a letter to Mr Jones, containing a commission for Doctr. Vinton, which will require your signature if you think proper that the appointment should be made.
I have the honor to be / with the highest respect & / esteem, sir Yr. most Obed. / servt.
Ben Stoddert.